Per curiam.
Emerson D. Henderson was charged with violation of Georgia Bar Rule 4-102; Standards 4 (wilful misrepresentation), 44 (wilful abandonment of a legal matter), and 68 (failure to respond to a disciplinary complaint). When he failed to respond to the charges and made no appearance at the hearing on the charges, the special master entered findings of fact and law against Henderson. The special master’s findings were approved by the Review Panel of the Disciplinary Board, which recommended disbarment. Henderson has filed no *351response, either to the special master’s findings or to the Disciplinary Board’s recommendation.
Decided September 9, 1987.
William P. Smith III, General Counsel State Bar, Viola Sellers Drew, Assistant General Counsel State Bar, for State Bar of Georgia.
We agree with the Disciplinary Board. Emerson D. Henderson is disbarred.

All the Justices concur.